DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicants’ preliminary amendment filed on July 28, 2021 and wherein the Applicant has canceled claims 1-15, added new claims 16-35.
In virtue of this communication, claims 16-35 are currently pending in this Office Action.
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 16-25, 27-29, 31-34 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-2, 4-15 of U.S. Patent No. 11,044,569 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader version of the claims of U.S. Patent No. 11,044,569 B2. The following is the comparison between claims 16-25, 27-29, 31-34 of the instant application and the conflicting claims 1-2, 4-15 of the U.S. Patent No. 11,044,569 B2:
Claim(s) in the current application
Conflicting claim(s) in US Patent No. 11,044,569 B2
16. A method performed by a server computing device for providing media content to a media playback system comprising a media playback device, the method comprising: storing each of a plurality of media content items in both a three-dimensional audio format and a non-three dimensional audio format; receiving, from the media playback system, a request for one or more media content items from the plurality of media content items; determining, based on one or more factors associated with the request, whether the media playback system is suitable for playing the one or more media content items in the three-dimensional audio format; and upon determining that the media playback system is suitable for playing the one or more media content items in the three-dimensional audio format, determining a head position of a user of the media playback device; based on the head position, automatically applying a timing filter to one or more channels of the one or more media content items in the three-dimensional audio format to compensate for perceived timing changes relative to the user's head position; and sending, to the media playback system, the requested one or more media content items in the three-dimensional audio format with the timing filter applied.

17. The method of claim 16, further comprising: upon determining that the media playback system is not suitable for playing the one or more media content items in the three-dimensional audio format, sending, to the media playback system, the requested one or more media content items in the non-three-dimensional audio format.

18. The method of claim 16, wherein the determining whether the media playback system is suitable for playing the one or more media content items in the three-dimensional audio format comprises determining that the media playback system comprises headphones.








19. The method of claim 18, wherein at least one of the one or more factors provides an indication that the headphones are one of: physically connected to the media playback device, and wirelessly connected to the media playback device.

20. The method of claim 18, wherein the headphones are integrated with at least one movement-determining sensor.

21. The method of claim 20, further comprising: receiving, from the at least one movement-determining sensor, an indication that a change in the headphones' location has occurred; and in response to the received indication, automatically adjusting at least one filter applied to the one or more media content items in the three-dimensional audio format, the at least one filter selected from: the timing filter, a loudness filter, and a timbre filter.

22. The method of claim 20, wherein the at least one movement-determining sensor comprises an accelerometer.

23. The method of claim 16, wherein the determining whether the media playback system comprises is suitable for playing the one or more media content items in the three-dimensional audio format comprises determining that the media playback system does not comprise headphones, and wherein upon determining that the media playback system does not comprise headphones, the method further comprises sending the one or more media content items in the non-three-dimensional audio format to the media playback system.

24. The method of claim 16, wherein the one or more media content items in the three-dimensional audio format comprises an audio recording that has been modified with at least one head-related transfer function.



25. The method of claim 16, wherein the determining whether the media playback system is suitable for playing the one or more media content items in the three-dimensional audio format further comprises: associating a three-dimensional playback value with each of the one or more factors; and determining, from a combination of the three-dimensional playback values for the one or more factors, whether a three-dimensional playback threshold is met.

27. A media server comprising: a database storing a plurality of media content items in both a three-dimensional audio format and a non-three-dimensional audio format; at least one processing device in data communication with the database; and at least one non-transitory computer readable storage device storing instructions that, when executed by the at least one processing device, cause the media server to: analyze a request from a media playback system for one or more media content items; determine, based on one or more factors associated with the request, whether the media playback system is suitable for playing the one or more media content items in the three-dimensional audio format; and upon determining that the media playback system is suitable for playing the one or more media content items in the three-dimensional audio format, determine a head position of a user of the media playback system; based on the head position, automatically apply a timing filter to one or more channels of the one or more media content items in the three-dimensional audio format to compensate for perceived timing changes relative to the user's head position; and send, to the media playback system, the one or more media content items in the three-dimensional audio format with the timing filter applied.

28. The media server of claim 27, further comprising: upon determining that the media playback system is not suitable for playing the one or more media content items in the three-dimensional audio format, send, to the media playback system, the one or more media content items in the non-three dimensional audio format.

29. The media server of claim 27, wherein determining whether the media playback system is suitable for playing the one or more media content items in the three-dimensional audio format further comprises determining whether the media playback system comprises headphones.

31. A media playback device comprising: at least one processing device; and at least one non-transitory computer readable storage device storing instructions that, when executed by the at least one processing device, cause the media playback device to: send a request to a media server for one or more media content items from a repository that stores a plurality of media content items in both a three-dimensional audio format and a non-three-dimensional audio format, the request comprising one of: a request type indicating that the media playback device comprises a three-dimensional audio playback system, and a request type indicating that the media playback device does not comprise a three-dimensional audio playback system; and when the request type indicates that the media playback device is suitable for playing the one or more media content items in the three-dimensional audio format, receive the requested one or more media content items in the three-dimensional audio format; determine a head position of a user of the media playback device; and based on the head position, automatically apply a timing filter to one or more channels of the one or more media content items in the three-dimensional audio format.

32. The media playback device of claim 31, wherein the instructions further cause the media playback device to: when the request type indicates that the media playback device is not suitable for playing the one or more media content items in the three-dimensional audio format, receive the requested one or more media content items in the non-three dimensional audio format.

33. The media playback device of claim 31, wherein the request comprises one or more factors that indicate that the media playback device is connected to headphones, and wherein the media playback device receives the one or more media content items in the three-dimensional audio format based on the one or more factors.

34. The media playback device of claim 33, wherein at least one of the one or more factors provides an indication that headphones are physically or wirelessly connected to the media playback device.
1. A method performed by a server computing device for providing media content to a media playback system comprising a media playback device, the method comprising: storing each of a plurality of media content items in both a binaural three-dimensional audio format and a non-binaural three dimensional audio format; receiving, from the media playback system, a request for one or more media content items from the plurality of media content items; determining, based on one or more factors associated with the request, whether the media playback system comprises a binaural three-dimensional audio playback system; upon determining that the media playback system comprises a binaural three-dimensional audio playback system, determining a head position of a user of the media playback device; based on the head position, automatically applying a timing filter to one or more channels of the one or more media content items in the binaural three-dimensional audio format to compensate for perceived timing changes relative to the user's head position; and sending, to the media playback system, the requested one or more media content items in the binaural three-dimensional audio format with the timing filter applied to compensate for the head position of the user; and upon determining that the media playback system does not comprise the binaural three-dimensional audio playback system, sending, to the media playback system, the requested one or more media content items in the non-binaural three-dimensional audio format.



2. The method of claim 1, wherein the determining whether the media playback system comprises a binaural three-dimensional audio playback system comprises determining that the media playback system comprises headphones.

3. The method of claim 2, wherein upon determining that the media playback system comprises headphones, the method comprises sending the one or more media content items in the binaural three-dimensional audio format to the media playback system.

5. The method of claim 2, wherein at least one of the one or more factors provides an indication that the headphones are one of: physically connected to the media playback device, and wirelessly connected to the media playback device.

6. The method of claim 2, wherein the headphones are integrated with at least one movement-determining sensor.

7. The method of claim 6, further comprising: receiving, from the at least one movement-determining sensor, an indication that a change in the headphones' location has occurred; and in response to the received indication, automatically adjusting at least one filter applied to the one or more media content items in the binaural three-dimensional audio format, the at least one filter selected from: the timing filter, a loudness filter, and a timbre filter.

8. The method of claim 6, wherein the at least one movement-determining sensor comprises an accelerometer.

4. The method of claim 1, wherein the determining whether the media playback system comprises a binaural three-dimensional audio playback system comprises determining that the media playback system does not comprise headphones, and wherein upon determining that the media playback system does not comprise headphones, the method comprises sending the one or more media content items in the non-binaural three-dimensional audio format to the media playback system.

9. The method of claim 1, wherein the one or more media content items in the binaural three-dimensional audio format comprises an audio recording that has been modified with at least one head-related transfer function.

10. The method of claim 1, wherein the determining whether the media playback system comprises a binaural three-dimensional audio playback system further comprises: associating a binaural three-dimensional playback value with each of the one or more factors; and determining, from a combination of the binaural three-dimensional playback values for the one or more factors, whether a binaural three-dimensional playback threshold is met.

11. A media server for a server computing device, comprising: a database storing a plurality of media content items in both of a binaural three-dimensional format and a non-binaural three-dimensional format; at least one processing device in data communication with the database; and at least one computer readable storage device storing instructions that, when executed by the at least one processing device, cause the media server to: analyze a request for one or more media content items; determine, based on one or more factors associated with the request, whether the request originated from a media playback system comprising a binaural three-dimensional audio playback system; upon determining that the media playback system comprises a binaural three-dimensional audio playback system, determine a head position of a user of the media playback device; based on the head position, automatically apply a timing filter to one or more channels of the one or more media content items in the binaural three-dimensional audio format to compensate for perceived timing changes relative to the user's head position; and send, to the media playback system, one or more media content items in binaural three-dimensional audio format with the timing filter applied to compensate for the head position of the user; and upon determining that the media playback system does not comprise the binaural three-dimensional audio playback system, send, to the media playback system, one or more media content items in non-binaural three dimensional audio format.




12. The media server of claim 11, wherein determining whether the request originated from a media playback system comprising a binaural three-dimensional audio playback system comprises determining whether the media playback system comprises headphones.

13. A media playback device comprising: a processing device; and at least one non-transitory computer readable storage device storing instructions that when executed by the processing device, cause the media playback device to: send a request to a media server storing a plurality of media content items in both a binaural three-dimensional audio format and a non-binaural three-dimensional audio format for one or more media content items, the request comprising one of: a request type indicating that the media playback device comprises a binaural three-dimensional audio playback system, and a request type indicating that the media playback device does not comprise a binaural three-dimensional audio playback system; and when the request type indicates that the media playback device comprises the binaural three-dimensional audio playback system, receive the requested one or more media content items in the binaural three-dimensional audio format; determine a head position of a user of the media playback device; and based on the head position, automatically apply a timing filter to one or more channels of the one or more media content items in the binaural three-dimensional audio format to compensate for perceived timing changes relative to the user's head position; when the request type indicates that the media playback device does not comprise the binaural three-dimensional audio playback system, receive the requested one or more media content items in the non-binaural three dimensional audio format.




14. The media playback device of claim 13, wherein the request comprises one or more factors that indicate that the media playback device is connected to headphones, and wherein the media playback device receives the one or more media content items in the binaural three-dimensional audio format based on the one or more factors.

15. The media playback device of claim 14, wherein at least one of the one or more factors provides an indication that headphones are physically or wirelessly connected to the media playback device.



Claim 26, 30, 35 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 11, 13 of U.S. Patent No. 11,044,569 B2 and in view of reference Umminger et al (US 20150092965 A1, hereinafter Umminger). Claim 1 of the conflicting U.S. Patent No. 11,044,569 B2 does not teach wherein the three-dimensional audio format is based on the aural anatomy of the user of the media playback device and similar to claims 11, 13 of the conflicting U.S. Patent No. 11,044,569 B2. However, Umminger teaches this feature by disclosing “Spatial audio processing techniques, such as the virtual surround sound system depicted in FIG. 2B or a virtual 3D audio system, attempt to localize sounds to desired locations in accordance with these principles using electronic models that manipulate the source audio signal in a manner similar to how the sounds would be acoustically modified by the human anatomy if they actually originated from those desired locations, thereby creating a perception that the modified signals originate from the desired locations (para 47)” for benefits of improving the 3D sound playback performance by separately using room impulse response RIR and head related transfer function HRTF for truly localizing the sound source in a virtual space (para 10-12) and by stimulating reverbs in a simple computation with a less cost (para 63). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein localizing the sounds to the desired locations in accordance with these principles using electronic models that manipulate the source audio signal in the manner similar to how the sounds would be acoustically modified by the human anatomy if they actually originated from those desired locations, thereby creating a perception that the modified signals originate from the desired locations, as taught by Umminger, to the three-dimension audio format in the method, as taught by the conflicting claim 1 of U.S. Patent No. 11,044,569 B2, for the benefits discussed above. Similar to the conflicting claims 11, 13 with respect to claims 27, 30, and claims 31, 35 of the instant application. The following is the comparison between claims 16, 26, claims 27, 30, and claims 31, 35, and the conflicting claims 1, 11, 13 of the U.S. Patent No. 11,044,569 B2:
Claim(s) in the current application
Conflicting claim(s) in patent application No. 12/431,903
16. A method performed by a server computing device for providing media content to a media playback system comprising a media playback device, the method comprising: storing each of a plurality of media content items in both a three-dimensional audio format and a non-three dimensional audio format; receiving, from the media playback system, a request for one or more media content items from the plurality of media content items; determining, based on one or more factors associated with the request, whether the media playback system is suitable for playing the one or more media content items in the three-dimensional audio format; and upon determining that the media playback system is suitable for playing the one or more media content items in the three-dimensional audio format, determining a head position of a user of the media playback device; based on the head position, automatically applying a timing filter to one or more channels of the one or more media content items in the three-dimensional audio format to compensate for perceived timing changes relative to the user's head position; and sending, to the media playback system, the requested one or more media content items in the three-dimensional audio format with the timing filter applied.

26. The method of claim 16, wherein the three-dimensional audio format is based on the aural anatomy of the user of the media playback device.



27. A media server comprising: a database storing a plurality of media content items in both a three-dimensional audio format and a non-three-dimensional audio format; at least one processing device in data communication with the database; and at least one non-transitory computer readable storage device storing instructions that, when executed by the at least one processing device, cause the media server to: analyze a request from a media playback system for one or more media content items; determine, based on one or more factors associated with the request, whether the media playback system is suitable for playing the one or more media content items in the three-dimensional audio format; and upon determining that the media playback system is suitable for playing the one or more media content items in the three-dimensional audio format, determine a head position of a user of the media playback system; based on the head position, automatically apply a timing filter to one or more channels of the one or more media content items in the three-dimensional audio format to compensate for perceived timing changes relative to the user's head position; and send, to the media playback system, the one or more media content items in the three-dimensional audio format with the timing filter applied.

30. The media server of claim 27, wherein the application of the timing filter to the one or more media content items in the three-dimensional audio format is based on the aural anatomy of the user of the media playback system.

31. A media playback device comprising: at least one processing device; and at least one non-transitory computer readable storage device storing instructions that, when executed by the at least one processing device, cause the media playback device to: send a request to a media server for one or more media content items from a repository that stores a plurality of media content items in both a three-dimensional audio format and a non-three-dimensional audio format, the request comprising one of: a request type indicating that the media playback device comprises a three-dimensional audio playback system, and a request type indicating that the media playback device does not comprise a three-dimensional audio playback system; and when the request type indicates that the media playback device is suitable for playing the one or more media content items in the three-dimensional audio format, receive the requested one or more media content items in the three-dimensional audio format; determine a head position of a user of the media playback device; and based on the head position, automatically apply a timing filter to one or more channels of the one or more media content items in the three-dimensional audio format.

35. The media playback device of claim 31, wherein the three-dimensional audio is based on the aural anatomy of the user of the media playback device.
1. A method performed by a server computing device for providing media content to a media playback system comprising a media playback device, the method comprising: storing each of a plurality of media content items in both a binaural three-dimensional audio format and a non-binaural three dimensional audio format; receiving, from the media playback system, a request for one or more media content items from the plurality of media content items; determining, based on one or more factors associated with the request, whether the media playback system comprises a binaural three-dimensional audio playback system; upon determining that the media playback system comprises a binaural three-dimensional audio playback system, determining a head position of a user of the media playback device; based on the head position, automatically applying a timing filter to one or more channels of the one or more media content items in the binaural three-dimensional audio format to compensate for perceived timing changes relative to the user's head position; and sending, to the media playback system, the requested one or more media content items in the binaural three-dimensional audio format with the timing filter applied to compensate for the head position of the user; and upon determining that the media playback system does not comprise the binaural three-dimensional audio playback system, sending, to the media playback system, the requested one or more media content items in the non-binaural three-dimensional audio format.

11. A media server for a server computing device, comprising: a database storing a plurality of media content items in both of a binaural three-dimensional format and a non-binaural three-dimensional format; at least one processing device in data communication with the database; and at least one computer readable storage device storing instructions that, when executed by the at least one processing device, cause the media server to: analyze a request for one or more media content items; determine, based on one or more factors associated with the request, whether the request originated from a media playback system comprising a binaural three-dimensional audio playback system; upon determining that the media playback system comprises a binaural three-dimensional audio playback system, determine a head position of a user of the media playback device; based on the head position, automatically apply a timing filter to one or more channels of the one or more media content items in the binaural three-dimensional audio format to compensate for perceived timing changes relative to the user's head position; and send, to the media playback system, one or more media content items in binaural three-dimensional audio format with the timing filter applied to compensate for the head position of the user; and upon determining that the media playback system does not comprise the binaural three-dimensional audio playback system, send, to the media playback system, one or more media content items in non-binaural three dimensional audio format.



13. A media playback device comprising: a processing device; and at least one non-transitory computer readable storage device storing instructions that when executed by the processing device, cause the media playback device to: send a request to a media server storing a plurality of media content items in both a binaural three-dimensional audio format and a non-binaural three-dimensional audio format for one or more media content items, the request comprising one of: a request type indicating that the media playback device comprises a binaural three-dimensional audio playback system, and a request type indicating that the media playback device does not comprise a binaural three-dimensional audio playback system; and when the request type indicates that the media playback device comprises the binaural three-dimensional audio playback system, receive the requested one or more media content items in the binaural three-dimensional audio format; determine a head position of a user of the media playback device; and based on the head position, automatically apply a timing filter to one or more channels of the one or more media content items in the binaural three-dimensional audio format to compensate for perceived timing changes relative to the user's head position; when the request type indicates that the media playback device does not comprise the binaural three-dimensional audio playback system, receive the requested one or more media content items in the non-binaural three dimensional audio format.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The general concept of distributing audio media by requesting with a capability of the hardware or detecting a connection of specific hardware, and delivering the proper media based on information of the connected hardware or hardware capability, was known in the art before the effective filing date of the claimed invention, as evidenced by 
Sibbald et al. (US 5917916 A) discloses audio media delivery system and wherein a 3D audio media is produced by applying crosstalk cancelation to the input channel signals and crosstalk cancellation is enabled or disabled based on a detect signal (28) of whether a headphone (26) is plugged-in or not, and when the headphone is detected to have connected and plugged in to replace the loudspeakers (20, 22) and the cross-talk cancelation filter (10) and binaural processing (6) are enabled, and otherwise, the filter and the processing are disabled,
Futohashi (US 6960713 B2) teaches a method to playback a variation of ring tone while a incoming call received and wherein when a incoming call received, checking whether the current time is mapped to a registered time zone or not, the current time matches the registered time zone, a predetermined melody is selected and played back instead of a standard ring tone, or playing back a same melody tone with different tunes in response to different time zone.
Chiloyan (US 20070147630 A1) teaches headset for setting a monaural or a binaural mode and wherein the headset is set to monaural mode when detected one earpiece is connected and to binaural mode when two earpieces are detected or another earpiece is retracted from case and a detect signal sent to a signal source so that device providing the sound signal can provided either monaural audio signal or binaural audio signal,
Yoneda (US 20080058972 A1) teaches an audio reproduction device and wherein the audio reproduction device request a media for playback to a data transmission apparatus, and the data transmission apparatus continuously transmits the requested media during playback period and the playback device refines the received media data according to the playback condition carried in a communication provision and wherein the playback condition is whether a format of the received data format is appropriate to the current configuration of the playback device (such as cradle connected), and whether a wire or a wireless transmission medium operated for the media data transmission,
Reuss (US 20080260169 A1) teaches a method for delivering message by detecting whether a wireless headset is worn by a user or not worn by a user, delivering the incoming message or incoming call to the wireless headset if worn by the user, and otherwise, to a cellphone connected to the wireless headset,
Lin (US 20090279722 A1) teaches a media playback scheme by detecting whether a stereo playback device is connected to a wireless headset or not, and if a stereo playback device is connected, a received audio media is played back by the stereo playback device, and otherwise, the received audio media is played back by a mono speaker,
Johnson (US 20140229579 A1) teaches a method to deliver a media from a server to a client and wherein the client first request for media content for playback, the server determine profiles including descriptions of certain transmission bit rates, resolutions, formats, audio tracks, and the server transcodes the requested media according to a specific profile and deliver the transcoded media to the client,
Najaf-Zadeh et al. (US 20160241980 A1) teaches a user equipment UE worn on a user’s head and wherein the UE receives a audio signal and identifying an orientation of the UE or user’s head, converting the received audio signal into a 3D Ambisonic format, rotating the received audio signals in Ambisonic style based on the detected orientation of the user’s head, and filter the ambisonic signal by head-related transfer function HRTF based on the detected orientation of the user’s head, and outputting the processed ambisonic signal to speakers so that a 3D sound effects can be realized and enhanced.
The Examiner has not found prior art that teaches or suggests the modification of the above references in the fields as such 
“… storing each of a plurality of media content items in both a three-dimensional audio format and a non-three dimensional audio format; receiving, from the media playback system, a request for one or more media content items from the plurality of media content items; determining, based on one or more factors associated with the request, whether the media playback system is suitable for playing the one or more media content items in the three- dimensional audio format; and upon determining that the media playback system is suitable for playing the one or more media content items in the three-dimensional audio format, determining a head position of a user of the media playback device; based on the head position, automatically applying a timing filter to one or more channels of the one or more media content items in the three-dimensional audio format to compensate for perceived timing changes relative to the user's head position; and sending, to the media playback system, the requested one or more media content items in the three-dimensional audio format with the timing filter applied …” as recited in claim 16 and “… send a request to a media server for one or more media content items from a repository that stores a plurality of media content items in both a three-dimensional audio format and a non-three-dimensional audio format, the request comprising one of: a request type indicating that the media playback device comprises a three-dimensional audio playback system, and a request type indicating that the media playback device does not comprise a three-dimensional audio playback system; and when the request type indicates that the media playback device is suitable for playing the one or more media content items in the three-dimensional audio format, receive the requested one or more media content items in the three- dimensional audio format; determine a head position of a user of the media playback device; and based on the head position, automatically apply a timing filter to one or more channels of the one or more media content items …” as recited in claim 31, and  combined other claimed features as a whole in claim 1 and as a whole in claim 31. 
For at least the reasons listed above, the other independent claim 27 and the dependent claims 17-26, 28-30, 32-35 are in condition for allowance if a Terminal Disclaimer is submitted and approved to overcome nonstatutory obviousness-type double patenting rejection of claims 16-35 as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654